                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTICT OF MICHIGAN
                               SOUTHERN DIVISION

PAULETTE A. LOVE,

       Plaintiff,                                  Case No. 18-10455
                                                   Honorable Victoria A. Roberts
v.

PROQUEST, LLC,

     Defendant.
___________________________/

                          ORDER GRANTING DEFENDANT’S
                    MOTION FOR SUMMARY JUDGMENT [ECF No. 17]

I.     INTRODUCTION

       Plaintiff Paulette Love (“Love”) filed this suit against her former employer,

ProQuest, LLC (“ProQuest”), alleging ProQuest fired her due to her race and in

retaliation for making an internal complaint of discrimination, in violation of Title VII of

the Civil Rights Act of 1964. ProQuest moves for summary judgment pursuant to

Federal Rule of Civil Procedure 56(c).

       For the reasons below, ProQuest’s motion for summary judgment is GRANTED.

II.    BACKGROUND

       Love worked for ProQuest from September 14, 2015 to January 8, 2016. When

Love was hired, the description of her position included, in relevant part, that it “may be

appropriate for full or partial remote work, subject to approval.” Although Love never

received formal approval to work from home on a full or part time basis, her interim

manager, Payal Lal (“Lal”), granted Love’s specific requests to work from home on four

or five occasions.
      On November 11, 2015, ProQuest hired Jennifer Albers-Smith (“Albers-Smith”)

as Love’s permanent manager. On November 13, Albers-Smith sent Love an email

asking for her schedule.

      Love responded that she was “in the office on Mondays and Wednesdays unless

there is something scheduled onsite that needs [in person] attention” –implying that she

was approved to work from home on Tuesdays, Thursdays, and Fridays. However,

there was no formal agreement allowing Love to work from home on a full-time or

partial-time basis. Albers-Smith took Love at her word; Love began regularly working

from home three days per week.

      In early December, while taking inventory of the projects her subordinates were

working on, Albers-Smith determined that Love had capacity to take on a new project in

comparison to her colleagues; however, when Albers-Smith assigned the project to

Love, Love refused it and claimed she had no “bandwidth” for new projects. This

concerned Albers-Smith; her review showed that Love was working on fewer projects

than the other person in her position and also had much less output than she should

have had.

      On December 7, 2015, Albers-Smith sent Kendra Fuller (“Fuller”), the Vice

President of ProQuest’s Human Resources (“HR”) Department, an email asking for

advice on how to address her concerns about Love’s performance. Fuller sent the

email to Wendy Treppa (“Treppa”) , a Senior HR Business Partner in Ann Arbor, and

asked her to contact Albers-Smith to address the issue. Treppa met with Albers-Smith

that same day, advising her not to allow Love to work from home three days per week




                                           2
due to Love’s short tenure and performance issues; Treppa also suggested that Albers-

Smith provide Love coaching and a list of expectations.

       After meeting with Treppa, Albers-Smith met with Love. She discussed

performance concerns and informed Love that she would not be able to regularly work

from home three days per week any longer. However, Albers-Smith still approved

Love’s subsequent requests to work from home on specific, individual days. Love

disputed the feedback regarding her work performance and told Albers-Smith that she

took the ProQuest position because it gave her the flexibility to work remotely.

       Immediately after the meeting, Love went to Lisa Spicko (“Spicko”), Albers-

Smith’s manager, to initiate a complaint; Love told Spicko about the meeting and said

she felt Albers-Smith was singling her out and treating her differently than her

counterparts, particularly because Albers-Smith criticized Love’s performance before

Love received clear performance objectives and because she would no longer be able

to work from home three days per week. Spicko told Love she would look into her

complaint and that she could work from home the following day – December 8.

       On December 8, Love reported her complaint to Alex Ralston (“Ralston”), an HR

Coordinator. Love told Ralston the same things she told Spicko. Love also complained

that: (1) while she had limited interaction with Albers-Smith before the December 7

meeting, Albers-Smith meets regularly with other team members; (2) Albers-Smith

allows other team members to select projects to work on, but she assigns them to her;

and (3) Love was sitting near a co-worker when Albers-Smith left work two weeks ago,

and Albers-Smith said “goodbye” to the co-worker but not to Love. Although she

complained of being singled out and treated differently than other team members, Love



                                            3
admitted during her deposition that she never complained that she was being

discriminated against based on her race.

      Love’s complaint was assigned to Treppa. Treppa investigated the complaint

and also continued working with Albers-Smith regarding her concerns about Love’s

performance.

      Also on December 8, Albers-Smith sent Love an email following up their

December 7 meeting; she informed Love that: (1) the HR Department and Clay

McDaniel (“McDaniel”), Vice President of Marketing, had no records showing Love was

approved to work from home three days per week; and (2) Albers-Smith and Treppa

would meet with Love on December 10 to discuss any questions Love had regarding

working from home or the other items they discussed during their December 7 meeting.

Fuller emailed Love on December 9 to confirm that Treppa and Albers-Smith would

meet with Love on December 10 to clarify performance expectations; Fuller also told

Love that Albers-Smith would write down and share those expectations for clarity.

      On the morning of December 10, Spicko sent an email to McDaniel, informing

him that Albers-Smith and Treppa were meeting with Love that morning to discuss

performance issues and expectations; she also told McDaniel that the meeting would

not mark the start of a performance improvement plan.

      As planned, Albers-Smith and Treppa met with Love on December 10. They

discussed expectations, performance feedback, and steps to improve performance.

Albers-Smith or Treppa also asked Love who authorized her schedule to work from

home Tuesdays, Thursdays, and Fridays; Love said Lal approved the schedule. Treppa

told Love that she would investigate the work from home issue further.



                                           4
       On December 11, Albers-Smith sent Love a follow-up email, memorializing their

discussion regarding performance expectations and plans to improve.

       Albers-Smith also emailed Spicko and McDaniel on December 11, informing

them that: (1) Love told her and Treppa during their meeting that Lal approved her work

from home schedule; (2) Lal stated verbally and in writing that she did not approve

Love’s three-day work from home schedule; and (3) Treppa was deciding how to handle

Love’s false statement. Later that day, Spicko responded that, Treppa “is exploring an

option to terminate [Love] early next week on the basis that she lied.”

       Treppa continued to look into the issue; on or around December 15, she began

compiling information to include in a “decision to terminate” memorandum. On

December 15, Treppa interviewed Lal about Love’s work from home schedule. Lal

denied authorizing Love a work from home schedule; she said Love’s schedule was in

the Ann Arbor office with occasional work from home granted to Love on specific dates

she requested.

       Treppa finished the decision to terminate memorandum on December 17, 2015.

On December 18, Kellie Teal-Guess (“Teal-Guess”), Senior Vice President of Global

Human Resources, approved Love’s termination. ProQuest waited to terminate Love

until she returned from a two-week vacation, on January 8, 2016.

       Love filed this case alleging race discrimination and retaliation in February 2018.

       ProQuest moves for summary judgment on both of Love’s claims. ProQuest’s

motion is fully briefed.




                                            5
III.   LEGAL STANDARD

       Under Federal Rule of Civil Procedure 56(a), “[t]he Court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” The movant bears the initial

burden to inform the Court of the basis for the motion, and must identify particular

portions of the record that demonstrate the absence of a genuine dispute as to any

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the movant

satisfies this burden, the non-moving party must set forth specific facts showing a

genuine issue for trial. Id. at 324. Unsupported, conclusory statements are insufficient

to establish a factual dispute to defeat summary judgment, as is the “mere existence of

a scintilla of evidence in support of the [non-movant’s] position”; the evidence must be

such that a reasonable jury could find in favor of the non-movant. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 252 (1986); Alexander v. CareSource, 576 F.3d 551, 560

(6th Cir. 2009). The Court’s function at the summary judgment stage “is not to weigh

the evidence and determine the truth of the matter but to determine whether there is a

genuine issue for trial.” Liberty Lobby, 477 U.S. at 249. In deciding a summary

judgment motion, the Court “views the factual evidence and draws all reasonable

inferences in favor of the nonmoving party.” McLean v. 988011 Ontario, Ltd., 224 F.3d

797, 800 (6th Cir. 2000).

IV.    ANALYSIS

       Love’s race discrimination and retaliation claims are both analyzed under the

burden-shifting framework set forth in McDonnell Douglas v. Green, 411 U.S. 792, 802-

04 (1973). See Frazier v. USF Holland, Inc., 250 Fed. Appx. 142, 145 (6th Cir. 2007);



                                            6
Smith v. ACO, Inc., 368 F. Supp. 2d 721, 731 (E.D. Mich. 2005). Under this framework,

Love first “must present evidence sufficient to establish a prima facie case of [race]

discrimination [or retaliation].” See Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d

344, 350 (6th Cir. 1998). If Love satisfies her prima facie burden, “the burden of

production shifts to [ProQuest] to articulate a legitimate nondiscriminatory reason for the

adverse employment action.” Id. “If [ProQuest] meets this burden, the burden of

production shifts back to [Love] to show that [ProQuest’s] nondiscriminatory explanation

is a mere pretext for . . . discrimination [or retaliation].” Id.

               A.     ProQuest is Entitled to Summary Judgment on Love’s
                      Discrimination Claim

         To establish a prima facie case of race discrimination based on circumstantial

evidence, a plaintiff must show that she: (1) is a member of a protected class; (2)

suffered an adverse employment action; (3) was qualified for the position; and (4) was

either replaced by a person outside the protected class or treated less favorably than a

similarly-situated individual outside the protected class. Allen v. Highlands Hosp. Corp.,

545 F.3d 387, 394 (6th Cir. 2008); Clayton v. Meijer, Inc., 281 F.3d 605, 610 (6th Cir.

2002).

         ProQuest challenges Love’s discrimination claim on many grounds. However,

because it is clear that Love fails to establish the fourth element of her prima facie case,

it is unnecessary to address ProQuest’s remaining arguments.

         Love attempts to establish the fourth element of her discrimination claim by

claiming, generally, that she “was treated differently than her non-African American co-

workers.” Love falls far short of satisfying her burden.




                                                7
       Although a “similarly situated employee” has been defined as someone whose

employment situation is “nearly identical” to the plaintiff’s situation in “all . . . relevant

aspects,” a “plaintiff need not demonstrate an exact correlation with the employee

receiving more favorable treatment in order for the two to be considered ‘similarly-

situated.’” Ercegovich, 154 F.3d at 352 (citation omitted). Rather, a plaintiff must only

demonstrate that the other employee is similar in the necessary, relevant respects. Id.

Once a plaintiff identifies a similarly situated employee, the plaintiff can satisfy the fourth

element by demonstrating that the similarly situated employee was treated more

favorably. See Clayton, 281 F.3d at 611.

       Love does not even attempt to identify a similarly situated employee. In fact, the

only other individual she names under this prong is Albers-Smith – who, as her

manager, is clearly not similarly situated in all relevant respects.

       ProQuest is entitled to summary judgment on Love’s discrimination claim.

               B.     ProQuest is Entitled to Summary Judgment on Love’s
                      Retaliation Claim

       To establish a prima facie case of retaliation under Title VII, a plaintiff must

establish that: (1) she engaged in activity protected by Title VII; (2) the exercise of her

civil rights was known to the defendant; (3) the defendant took an adverse employment

action against the plaintiff; and (4) the adverse employment action was causally

connected to the protected activity. Frazier, 250 Fed. Appx. at 147-48

       ProQuest argues that Love’s generic complaint of being “singled out” does not

constitute protected activity under Title VII, and that Love fails to establish that her

termination was causally connected to her complaint. Alternatively, ProQuest contends

that it is entitled to summary judgment even if Love establishes a prima facie case,

                                                8
because Love cannot show that its legitimate non-discriminatory reason for firing her is

a pretext for unlawful retaliation. The Court agrees.

                           i. Love Did Not Engage in Protected Activity

       “Title VII does not restrict the manner or means by which an employee may

oppose an unlawful employment practice.” Yazdian v. ConMed Endoscopic Techs.,

Inc., 793 F.3d 634, 645 (6th Cir. 2015). However, “a vague charge of discrimination”

does not constitute protected activity under Title VII. Booker v. Brown & Williamson

Tobacco Co., 879 F.2d 1304, 1313 (6th Cir. 1989).

       In order for Love’s complaints to be deemed protected activity under Title VII,

Love had to go beyond general claims of unequal treatment and specifically complain

about race discrimination. See id.; Fox v. Eagle Distrib. Co., 510 F.3d 587, 591 (6th Cir.

2007) (“[I]n order for Fox’s comments to [his manager] to be deemed protected activity

under the ADEA, Fox must have referenced alleged acts of age discrimination by

[defendant].”).

       However, as ProQuest states, Love only made generic complaints of feeling

singled out and treated unequally. Love, admittedly, never specifically complained of

race discrimination and never said she thought Albers-Smith treated her differently

because of her race.

       Therefore, Love did not engage in protected activity under Title VII. See Fox,

510 F.3d at 591 (where plaintiff complained that “management [was] out to get him” and

said he intended to sue the defendant company, the Sixth Circuit held that the plaintiff

had not engaged in protected activity because his statements were too vague and he

did not mention that he believed management had discriminated against him on the



                                            9
basis of age); Booker, 879 F.2d at 1313 (holding that employee's allegation that

manager is a racist is not protected activity under Title VII because “the allegation is not

that Brown & Williamson is engaging in unlawful employment practice, but that one of its

employees has a racial intolerance” and that charge of “ethnocism” – which the Sixth

Circuit assumed to mean a general charge of discrimination – is too vague to constitute

protected activity); Willoughby v. Allstate Ins. Co., 104 Fed. Appx. 528, 531 (6th Cir.

2004) (rejecting claim that letter sent preceding retaliation constituted protected activity

where letter made vague references to unhappiness among Caucasian employees);

Barber v. CSX Distrib. Servs., 68 F.3d 694, 701-02 (3d Cir.1995) (holding that plaintiff's

letter to Human Resources complaining about unfair treatment in general was not

protected activity because letter did not specifically complain about age discrimination).

       Because Love’s complaints were too vague to constitute protected activity, she

fails to present sufficient evidence to establish the first element of a retaliation claim.

                             ii. Love Fails to Establish a Causal Connection

       Love also fails to present sufficient evidence that would permit a reasonable jury

to conclude that ProQuest’s decision to fire her was causally linked to her alleged

protected activity.

       “To establish the requisite causal connection, a plaintiff must proffer evidence

sufficient to raise the inference that . . . her protected activity was the likely reason for

the adverse action.” Frazier, 250 Fed. Appx. at 148 (citations and internal quotation

marks omitted). See also Smith, 368 F. Supp. 2d at 732 (“The ‘causal link’ between the

protected activity and adverse employment action is demonstrated by showing that the

employer would not have taken the adverse action ‘but for’ the employee's protected



                                              10
activity.”). A plaintiff must “put forth some credible evidence that enables the court to

deduce that there is a causal connection between the retaliatory action and the

protected activity.” Frazier, 250 Fed. Appx. at 148. “Proof of temporal proximity

between the protected activity and the adverse employment action, coupled with other

indicia of retaliatory conduct, may give rise to a finding of a causal connection.” Id.

(citations and internal quotation marks omitted). Typically, “temporal proximity alone is

[not] enough to satisfy the causal element.” Smith, 368 F. Supp. 2d at 732 (citing

Nguyen v. City of Cleveland, 229 F.3d 559, 566-67 (6th Cir. 2000)).

       ProQuest argues that there is no evidence of a causal connection between

Love’s complaint and her termination. ProQuest says that because Albers-Smith raised

concerns regarding Love’s performance and told Love she may temporarily lose the

ability to work from home before Love filed her complaint, Love knew she was not

performing up to expectations and she further knew management would learn she was

not authorized to work from home three days per week. ProQuest contends that Love

cannot immunize herself from legitimate business action by engaging in purported

protected activity after, or just before, ProQuest takes action. Moreover, it argues that

an employer “proceeding along lines previously contemplated, though not yet

definitively determined, is no evidence whatever of causality.” See Reynolds v. Fed.

Exp. Corp., 544 Fed. Appx. 611, 615 (6th Cir. 2013) (citations omitted).

       Love fails to respond to ProQuest’s causation arguments; her response brief

does not even contain a section on causal connection.

       Love’s response to ProQuest’s pretext argument does contain some relevant

discussion regarding causation; however, she fails to present sufficient evidence that



                                             11
would allow a reasonable juror to find that ProQuest would not have terminated her

employment but for her complaint.

       Other than her reliance on temporal proximity, Love sets forth nothing beyond

self-serving speculation – and arguments that attempt to undermine ProQuest’s

legitimate, non-discriminatory reason for terminating her, which go toward pretext.

Moreover, Love fails to acknowledge that the actions which led to her termination – i.e.,

the concern regarding her work performance, meeting regarding the same, and inquiry

into whether Love was approved to work from home three days per week – were

initiated before her complaint, weakening the relevance of temporal proximity. Because

Love does not present “other indicia of retaliatory conduct” giving rise to a finding of a

causal connection, she fails to create an inference that her “protected activity was the

likely reason for the adverse action.” See Frazier, 250 Fed. Appx. at 149.

       Love fails to establish a material question of fact regarding a causal connection

between her complaint and ProQuest’s decision to terminate her employment.

                            iii. Love Fails to Rebut ProQuest’s Legitimate Non-
                            Discriminatory Reasons for Her Termination

       Finally, ProQuest argues that even if Love could establish a prima facie case of

retaliation, summary judgment is still warranted because ProQuest proffered legitimate

non-discriminatory reasons to terminate Love: (1) she lied about having a work from

home schedule; (2) she admitted that while working from home she was attending to the

personal care needs of her family; (3) she confronted a client about performance

feedback and acted unprofessionally with Albers-Smith; and (4) her work performance

was unsatisfactory.




                                             12
       ProQuest satisfied its burden of production. The burden was then on Love to

present evidence upon which a reasonable jury could conclude that ProQuest’s

articulated reasons were pretextual; if she fails to do so, summary judgment is proper.

Godfredson v. Hess & Clark, Inc., 173 F.3d 365, 373 (6th Cir. 1999).

       A plaintiff can demonstrate pretext “by showing that the proffered reason (1) has

no basis in fact, (2) did not actually motivate the defendant's challenged conduct, or (3)

was insufficient to warrant the challenged conduct.” Johnson v. Kroger Co., 319 F.3d

858, 866 (6th Cir. 2003) (citation omitted).

       The first type of showing “consists of evidence that the proffered bases for the

plaintiff's discharge never happened, i.e., that they are ‘factually false.’” Manzer v.

Diamond Shamrock Chems. Co., 29 F.3d 1078, 1084 (6th Cir. 1994) (citation omitted),

overruled on other grounds by Gross v. FBL Fin. Servs., Inc., 557 U.S. 167 (2009).

       Under the second showing, after “admit[ting] the factual basis underlying the

employer’s proffered explanation and further admit[ting] that such conduct could

motivate dismissal,” the plaintiff “attempts to indict the credibility of his employer’s

explanation by showing circumstances which tend to prove that an illegal motivation

was more likely than that offered by the defendant.” Id. (emphasis in original). To make

such a showing, a plaintiff “may not rely simply upon his prima facie evidence but must,

instead, introduce additional evidence of . . . discrimination.” Id.

       The third showing “ordinarily, consists of evidence that other employees,

particularly employees not in the protected class, were not fired even though they

engaged in substantially identical conduct substantially identical to that which the

employer contends motivated its discharge of the plaintiff.” Id.



                                               13
       Love attempts to establish that ProQuest’s proffered reasons for firing her were

pretextual by stating that: (1) she never told Albers-Smith she was approved to work

from home on a continuing schedule; (2) she never confronted a client about

performance feedback; (3) other employees, including Albers-Smith, were allowed to

work from home for the purpose of taking care of personal needs; and (4) the decision

to terminate her was made a mere five days after she filed her complaint.

       Love does not go beyond making these broad statements; she fails to show,

much less argue, how or why these claims establish that ProQuest’s proffered reasons

for termination were pretextual. Based on this, alone, Love fails to raise a genuine

issue of material fact as to pretext. Love’s statements also fail to establish pretext when

analyzed further.

       Love’s first statements fall under the first way to establish pretext – i.e., by

showing that the proffered bases for her discharge never actually happened. Even if

the Court ignores Love’s email to Albers-Smith that her schedule was to work from

home Tuesdays, Thursdays, and Fridays – which clearly implies that she was approved

to work from home three days per week – and accepts as true Love’s statement that

she never told Albers-Smith she was approved to work from home, she does not

establish pretext.

       “A plaintiff must allege more than a dispute over the facts upon which her

discharge was based in order to establish pretext. . . .She must put forth evidence that

demonstrates the employer did not ‘honestly believe’ in the proffered nondiscriminatory

reason for its adverse employment action.” Tribble v. Cincinnati Bell Tel., No. 1:09-CV-

568, 2011 WL 3627402, at *7 (S.D. Ohio May 4, 2011) (citing Braithwaite v. Timken Co.,



                                              14
258 F.3d 488, 493-94 (6th Cir. 2001)). Love does not claim that ProQuest – or Treppa,

the person who made the decision to terminate Love – did not honestly believe in the

non-discriminatory reason for termination, which undermines her attempt to

demonstrate pretext. Moreover, even if Love did make the argument, it would fail

because ProQuest’s HR Department conducted an investigation into the matter and no

evidence exists “indicating that the process ProQuest used to conduct the investigation

was irregular or idiosyncratic.” Allen, 545 F.3d at 398-99.

       The same deficiencies are true for Love’s second statement – which also

attempts to demonstrate pretext by showing ProQuest’s reason has no basis in fact.

       Love’s third statement – i.e., that other employees were allowed to work from

home for the purpose of taking care of personal needs – is unhelpful to her. Love does

identify Albers-Smith by name in her brief, and she identifies three other in Exhibit P.

However, Love mentions all in conclusory fashion and fails to identify any employees

who, like her: (1) worked from home three days per week without approval; (2) lied

about having a work from home schedule; and (3) had issues with the quality and

consistency of her work performance. See Manzer, 29 F.3d at 1084; Smith, 368 F.

Supp. 2d at 739-40 (finding that plaintiff failed to sufficiently demonstrate pretext

because he “identified no other store manager who has engaged in all of the conduct

cited by Defendant”) (emphasis in original).

       Love’s last statement – that she was fired within five days of complaining – also

does not establish pretext. As stated above, temporal proximity by itself is rarely

enough to establish causation. See, supra, Smith, 368 F. Supp. 2d at 732. See also

Booker, 879 F.2d at 1314 (“However, the mere fact that an adverse employment



                                             15
decision occurs after a charge of discrimination is not, standing alone, sufficient to

support a finding that the adverse employment decision was in retaliation to the

discrimination claim.”).

       During the five days between Love’s complaint and the decision to fire her,

Treppa discovered that Lal did not give Love approval to work from home three days

per week. Treppa also conducted her investigation. “In light of the intervening events

occurring subsequent to [Love’s complaint], the mere fact that [her] discharge occurred

after a claim of discrimination is, in and of itself, insufficient to avoid summary

judgment.” See Booker, 879 F.2d at 1314.

       Love fails to present sufficient evidence for a jury to conclude that ProQuest’s

legitimate non-discriminatory reasons for terminating her were pretextual.

V.     CONCLUSION

       For the reasons above, the Court GRANTS ProQuest’s motion for summary

judgment

       IT IS ORDERED.
                                                   S/ Victoria A. Roberts
                                                   Victoria A. Roberts
                                                   United States District Judge
Dated: February 20, 2019




                                              16
